DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 13-001
ACA #23
Re: Health Home Core Quality Measures
January 15, 2013
Dear State Medicaid Director:
The health home provision authorized by section 2703 of the Affordable Care Act provides an
opportunity to build a person-centered care delivery model that focuses on improving outcomes
and disease management for beneficiaries with chronic conditions and obtaining better value for
state Medicaid programs. As part of this care improvement effort and after extensive
consultation with states and other stakeholders, the Centers for Medicare & Medicaid Services
(CMS) is sharing a recommended core set of health care quality measures for assessing the
health home service delivery model that CMS intends to promulgate in the rulemaking process.
While CMS is not requiring states to use these measures until the regulations are promulgated,
states requested that we share these measures in advance of rulemaking. In keeping with the
collaborative process on the health home provision, CMS is sharing the core set to help states as
they consider the design and implementation of their health home programs. This advance
notice will also give states time to share information with their health care providers, which is
important, since health home providers will be required to report health care quality measures in
order to receive payment.
These recommended health home core quality measures are an integral part of a larger payment
and care delivery reform effort that focuses on quality outcomes for beneficiaries. This effort is
aligned closely with the Department of Health and Human Services’ (HHS) National Strategy for
Quality Improvement in Health Care, as well as other quality initiatives.
CMS consulted with states considering health homes and conducted technical assistance calls,
presentations, and webinars in order to identify the initial core set of health home quality
measures for Medicaid-eligible children and adults. CMS also worked with federal partners,
including the Office of the Assistant Secretary for Planning and Evaluation and the Substance
Abuse and Mental Health Services Administration. The recommended core set of health home
measures were chosen because they reflect key priority areas such as behavioral health and
preventive care, and they align with the initial core set of health care quality measures for
Medicaid-eligible adults, the EHR incentive “Meaningful Use” program measures, and with the
National Quality Strategy.

Page 2 – State Medicaid Director
The recommended health home core measures are listed below and described in more detail in
Attachment A:
1.
2.
3.
4.
5.
6.
7.
8.

Adult Body Mass Index (BMI) Assessment,
Ambulatory Care - Sensitive Condition Admission,
Care Transition – Transition Record Transmitted to Health care Professional,
Follow-up After Hospitalization for Mental Illness,
Plan- All Cause Readmission,
Screening for Clinical Depression and Follow-up Plan,
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment,
Controlling High Blood Pressure.

To ease the reporting burden, CMS has aligned all but one of the recommended health home core
set of measures with the initial core set of health care quality measures for Medicaid-eligible
adults, which were published and posted for public comment on December 30, 2010, with final
regulations published on January 4, 2012. CMS encourages states to report on the initial core set
of children’s health care quality measures 1 and the initial core set of health care quality measures
for Medicaid-eligible adults. 2
The recommended health home measures are drawn from claims data, to the extent possible, in
order to reduce burden on states. However, CMS recognizes that certain measures in the core set
require data extractions from medical records, and may require additional work for some
providers and states. CMS will provide state Medicaid agencies with the technical specifications
for the core measures (e.g., numerator, denominator, and coding information) and will encourage
states to delay system programming for the health home quality measures until these
specifications are released. The purpose of the recommended health home core set is to assess
health outcomes specific to the health home program. The health home core set will require
reporting at the health home provider level, while the full Medicaid-eligible adult core set of
health care quality measures will be reported in the aggregate at the state level. CMS will
provide technical assistance on the implementation of these recommended health home measures
and intends to release guidance on when states should begin reporting on the measures, the
frequency of reporting, and the reporting mechanism.
The health homes core set of quality measures will be used to evaluate care across all state health
home programs. CMS expects that states will report on the health home core measures, as well
as the specific goals and measures identified by individual states. The intent of the two part
quality reporting approach is to gain consistency across states while allowing states to use
existing quality metrics to measure health home outcomes. All of the quality data will be
utilized by CMS to work with states and other stakeholders to continually improve health homes.
The data will also be used to inform the evaluations that section 2703 of the Affordable Care Act

1 Initial core set of children’s health care quality measures State Health Official letter,

http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SHO11001.pdf
Initial core set of health care quality measures for Medicaid-eligible adults, Federal Register / Vol. 77, No. 2 /
Wednesday, January 4, 2012. https://www.federalregister.gov/articles/2012/01/04/2011-33756/medicaid-programinitial-core-set-of-health-care-quality
2

Page 3 – State Medicaid Director
require, in both an interim survey of states and an independent evaluation in the 2014 and 2017
reports to Congress.
For states interested in health homes, more information is available at the following link:
http://www.medicaid.gov/AffordableCareAct/Provisions/Quality-of-Care-and-DeliverySystems.html. States interested in receiving technical assistance may also e-mail the CMS health
homes team at healthhomes@cms.hhs.gov.
If you have any questions regarding the health home core measure set, please contact
Ms. Barbara Edwards, Director of the Disabled and Elderly Health Programs Group, at
410-786-0325.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Heather Hogsett
Director, Committee on Health & Homeland Security
National Governors Association
Ron Smith
Director, Legislative Affairs
American Public Human Services Association

Page 4 – State Medicaid Director

Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Robert Glover, PhD
Executive Director
National Association of State Mental Health Program Directors
Robert Morrison
Executive Director
National Association of State Alcohol and Drug Directors

Attachment A- Health homes Core Measure Set
NQF #

Measure Title

Measure Description

Numerator/Denominator

N/A

1. Adult Body Mass Index (BMI)
Assessment

Percentage of members 18-74
years of age who had an outpatient
visit and who had their BMI
documented during the
measurement year or the year prior
to the measurement year

Numerator Description
Body mass index documented during the
measurement year or the year prior to the
measurement year

Ambulatory care sensitive
conditions: age-standardized acute
care hospitalization rate for
conditions where appropriate
ambulatory care prevents or
reduces the need for admission to
the hospital, per 100,000
population under age 75 years.

Numerator Description
Total number of acute care hospitalizations
for ambulatory care sensitive conditions
under age 75 years

Care transitions: percentage of
patients, regardless of age,
discharged from an inpatient
facility to home or any other site of
care for whom a transition record
was transmitted to the facility or
primary physician or other health
care professional designated for
follow-up care within 24 hours of
discharge.

Numerator Description
Patients for whom a transition record was
transmitted to the facility or primary
physician or other health care professional
designated for follow-up care within 24
hours of discharge
Denominator Description
All patients, regardless of age, discharged
from an inpatient facility (e.g., hospital
inpatient or observation, skilled nursing
facility, or rehabilitation facility) to
home/self-care or any other site of care

N/A

648

2. Ambulatory Care-Sensitive
Condition Admission

3. Care Transition – Transition
Record Transmitted to Health
care Professional

Alignment with
Other CMS
Programs
Medicaid Adult
Core Set,
HEDIS

Denominator Description
Members 18-74 of age who had an
outpatient visit

Denominator Description
Total mid-year population under age 75

Medicaid Adult
Core set

NQF #

Measure Title

Measure Description

Numerator/Denominator

0576

4. Follow-Up After
Hospitalization for Mental
Illness

Percentage of discharges for
members 6 years of age and older
who were hospitalized for
treatment of selected mental health
disorders and who had an
outpatient visit, an intensive
outpatient encounter, or partial
hospitalization with a mental
health practitioner within 7 days of
discharge.

Numerator Description
An outpatient visit, intensive outpatient
encounter, or partial hospitalization (refer to
Table FUH-C in the original measure
documentation for codes to identify visits)
with a mental health practitioner within 7
days after discharge. Include outpatient
visits, intensive outpatient encounters or
partial hospitalizations that occur on the
date of discharge.
Denominator Description
Members 6 years of age and older
discharged alive from an acute inpatient
setting (including acute care psychiatric
facilities) with a principal mental health
diagnosis on or between January 1 and
December of the measurement year

1768

5. Plan- All Cause Readmission

For members 18 years of age and
older, the number of acute
inpatient stays during the
measurement year that were
followed by an acute readmission
for any diagnosis within 30 days
and the predicted probability of an
acute readmission.

Numerator Description
Count the number of Index Hospital Stays
with a readmission within 30 days for each
age, gender, and total combination
Denominator Description
Count the number of Index Hospital Stays
for each age, gender, and total combination

2

Alignment with
Other CMS
Programs
Children’s Core
Set,
Medicaid Adult
Core Set,
HEDIS

Adult Core set,
HEDIS

NQF #

Measure Title

Measure Description

Numerator/Denominator

0418

6. Screening for Clinical
Depression and Follow-up
Plan

Percentage of patients aged 18
years and older screened for
clinical depression using a
standardized tool AND follow-up
documented

Numerator Description
Total number of patients from the
denominator who have follow-up
documentation
Denominator Description
All patients 18 years and older screened for
clinical depression using a standardized tool

3

Alignment with
Other CMS
Programs
PQRS, CMS
QIP, Medicare
Shared Savings
Program,
Medicaid Adult
Core set,
Meaningful Use
2

NQF #

Measure Title

Measure Description

Numerator/Denominator

0004

7. Initiation and Engagement of
Alcohol and Other Drug
Dependence Treatment

Percentage of adolescents and
adults members with a new
episode of alcohol or other drug
(AOD) dependence who received
the following:
• Initiation of AOD
treatment.
• Engagement of AOD
treatment.

Numerator Description
Initiation of AOD Dependence Treatment:
Members with initiation of AOD treatment
through an inpatient admission, outpatient
visit, intensive outpatient encounter, or
partial hospitalization within 14 days of
diagnosis.
Engagement of AOD Treatment: Initiation
of AOD treatment and two or more inpatient
admissions, outpatient visits, intensive
outpatient encounters, or partial
hospitalizations with any AOD diagnosis
within 30 days after the date of the Initiation
encounter (inclusive). Multiple engagement
visits may occur on the same day, but they
must be with different providers in order to
be counted.
Denominator Description
Members 13 years of age and older as of
December 31 of the measurement year with
a new episode of AOD during the intake
period, reported in two age stratifications
(13-17 years, 18+ years) and a total rate.
The total rate is the sum of the two
numerators divided by the sum of the two
denominators.

4

Alignment with
Other CMS
Programs
Meaningful Use
1 and 2,
Medicaid Adult
Core set,
HEDIS

NQF #

Measure Title

Measure Description

Numerator/Denominator

0018

8. Controlling High Blood
Pressure

The percentage of patients 18–85
years of age who had a diagnosis
of hypertension (HTN) and whose
blood pressure (BP) was
adequately controlled (<140/90)
during the measurement year.

Numerator Description
The number of patients in the denominator
whose most recent, representative BP is
adequately controlled during the
measurement year. For a member’s BP to be
controlled, both the systolic and diastolic
BP must be <140/90mm Hg.

Denominator Description
Patients 18-85 with hypertension. A patient
is considered hypertensive if there is at least
one outpatient encounter with a diagnosis of
HTN during the first six months of the
measurement year.

5

Alignment with
Other CMS
Programs
Million Hearts,
Medicaid Adult
Core set,
Meaningful Use
2, ACO
Measure

